      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 1 of 37




JASON H. SUNSHINE (NY SBN: 5652474)
jsunshine@pessahgroup.com
MAURICE D. PESSAH (Cal SBN: 275955; Pro Hac Vice Pending)
maurice@pessahgroup.com
PESSAH LAW GROUP, PC
661 N Harper Ave., Suite 208
Los Angeles, CA 90048
Tel. (310) 772-2261

Attorneys for Plaintiff
DREW AUSTIN SPECKMAN

                           UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF NEW YORK



  DREW AUSTIN SPECKMAN, in both his                    Civil Action No. 3:21-CV-0602 (DNH/ML)
  personal capacity and as sole incorporator of
  RapStudy, Inc, a Delaware Corporation.
                                                       COMPLAINT FOR:

                                    Plaintiff,         (1) DECLARATORY RELIEF;
                                                       (2) VIOLATION OF THE
                                                          COMPUTER FRAUD AND
  -against-
                                                          ABUSE ACT (28 U.S.C. § 1030);
                                                       (3) CONVERSION;
  COSIMO FABRIZIO, an individual; ADRIAN
  LEE, an individual; REZA MADHAVAN, an                (4) BREACH OF CONTRACT –
  individual, and DOES 1-50, inclusive;
                                                          FABRIZIO NDA;
                                                       (5) BREACH OF CONTRACT –
                                    Defendants.
                                                          MADHAVAN NDA;
                                                       (6) BREACH OF CONTRACT –
                                                          LEE NDA;


                                                       JURY TRIAL DEMANDED


                                                 -1-

                                        COMPLAINT
        Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 2 of 37




        PLAINTIFF DREW SPECKMAN (“Plaintiff”) brings this Complaint for damages and

equitable relief against Defendants COSIMO FABRIZIO, ADRIAN LEE, and REZA

MADHAVAN, and DOES 1-50 based on the following allegations:

                                     INTRODUCTION

        1.    This action involves RapStudy, Inc. (“RapStudy”), a children’s educational

platform that turns pop songs into a teaching tool by linking the melodies of popular songs with

new, educational lyrics.

        2.    Plaintiff Drew Speckman (“Plaintiff”) is the Founder, CEO and Sole Incorporator

of RapStudy, a Delaware corporation with its principal place of business in the State of New

York.
                                            A true and correct copy of
                                            rapstudy.com/about, identifying
                                            Plaintiff as “CEO and Co-Founder” of
                                            the Company. (last accessed, May 24,
                                            2021)




                                              -2-

                                        COMPLAINT
      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 3 of 37




      3.       As elaborated herein, Defendants Cosimo Fabrizio, Adrian Lee, and Reza

Madhavan intentionally and unlawfully usurped control of RapStudy from Plaintiff by:

           a. Intentionally and unlawfully locking him out of the Company’s email, file storage,

              code repository, and bank account;

           b. Breaching     non-disclosure   and      confidentiality   agreements   with   Plaintiff

              acknowledging Plaintiff’s ownership interest in RapStudy and its property;

           c. Jeopardizing Plaintiff’s ongoing business interests and future prospects,

           d. Viciously conspiring to deprive Plaintiff unlawfully of his rightful stake in his own

              Company after three-plus years of relentless dedication, risk-taking, and

              momentum.

           e. Depriving Plaintiff of his ownership interest in the Company and its property.

      4.       Due to the unlawful actions of Defendants, Plaintiff has been unable to fulfill

critical responsibilities as CEO, including: (1) negotiating contracts with school districts for use

of the RapStudy platform, (2) securing insurance contracts for RapStudy, (3) advertising and

promoting RapStudy, (4) managing RapStudy’s finances, (5) responding to emails regarding

Company business, (6) updating and managing RapStudy’s code, and (7) taking any other actions

with respect to RapStudy’s software and business affairs.

      5.       Plaintiff now seeks a declaratory judgment that Plaintiff is the CEO, owner and

Sole Incorporator of RapStudy and its property, and that Plaintiff’s ownership is exclusive,

binding, and enforceable.

      6.       Plaintiff files this lawsuit to restore his rightful control over the Company, to

reverse the actions unlawfully taken by Defendants, and to assert money damages against




                                                -3-

                                          COMPLAINT
      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 4 of 37




Defendants for their conversion of the Company, breach of non-disclosure agreements, violations

of federal computer hacking statutes, and other grounds asserted forthwith.

                                            PARTIES

      7.      Plaintiff Drew Austin Speckman is, and at all times relevant was, a citizen of New

York residing in Tompkins County, New York.

      8.      Defendant Cosimo Fabrizio is, and at all times relevant was, a citizen of New York

residing in Tompkins County, New York.

      9.      Defendant Adrian Lee is, and at all times relevant was, a citizen of New York

residing in Tompkins County, New York.

      10.     Defendant Reza Madhavan is, and at all times relevant was, a citizen of New York

residing in Tompkins County, New York.

      11.     At all relevant times, each Defendant was the agent of the other Defendants and

was at all times acting within the purpose and scope of such agency. Moreover, in committing the

acts and omissions asserted herein, Defendants, and each of them, were acting in concert together,

in the course and scope of their respective relationship with each other, whether as employees,

agents, representatives, independent contractors, providers, service providers, as agents or

representatives of each other, respectively, or as joint venturers, co-conspirators or otherwise.

      12.     Plaintiff is presently unaware of the true names and capacities of Defendants sued

herein as DOES 1 through 50, inclusive, and therefore sues said defendants by fictitious names.

Plaintiff will amend this Complaint to allege the true names and capacities of such fictitiously

named Defendants when the same have been ascertained. Upon information and belief, Plaintiff

alleges that each of the fictitiously named Defendants is responsible in some manner for the



                                                -4-

                                          COMPLAINT
      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 5 of 37




occurrences, acts and omissions alleged herein and the Plaintiff’s damages were proximately

caused by their conduct.

                                        JURISDICTION

      13.     Plaintiff brings this action to recover damages, costs of suit, and injunctive relief

arising from Defendants’ violations of the Computer Fraud and Abuse Act, 28 U.S.C. § 1030.

      14.     This court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 because

the case arises under the Constitution, laws, or treaties of the United States.

      15.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 because

Plaintiff’s state law claims form part of the same case or controversy as his federal claims under

Article III of the United States Constitution.

                                             VENUE

      16.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this judicial district (28 U.S.C. §

1391(b)(2) and all Defendants reside in this judicial district (28 U.S.C. § 1391(b)(1)).




                                 FACTUAL ALLEGATIONS

  A. Plaintiff’s Founding of RapStudy

      17.     Plaintiff Drew Speckman is the creator of “RapStudy” a children’s educational

platform that turns pop songs into a teaching tool by linking the melodies of popular songs with

educational lyrics. Lessons on a broad range of topics—from the electoral college to the scientific

method—are set to chart-topping hits from artists such as Ariana Grande or Billie Eilish.



                                                 -5-

                                          COMPLAINT
      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 6 of 37




      18.     RapStudy is rapidly expanding. With hundreds of songs in its catalogue and

growing interest from school districts, RapStudy is a business with enormous growth prospects

and wide interest from investors and educators. The Company has over three hundred educational

partners and is used in over twenty-five schools.

      19.     Plaintiff Drew Speckman founded RapStudy in 2018 while enrolled at Cornell

University. On November 29, 2019, Plaintiff filed a Certificate of Incorporation for RapStudy

with the Delaware Secretary of State, using his own funds to pay the filing fee. Attached hereto

as Exhibit A is a true and correct copy of the Certificate of Incorporation. The Certificate of

Incorporation established “RapStudy, Inc.” as a Delaware corporation, with Plaintiff as

RapStudy’s “sole incorporator.” Pursuant to the Certificate of Incorporation, a director may only

be removed from office “by the affirmative vote of the holders of a majority of the voting power

of all then-outstanding shares of capital stock of the corporation[.]” Apart from this Certificate,

no other RapStudy documents have been filed with the Delaware Secretary of State.

      20.     Plaintiff is the primary financier of RapStudy and, until he was unlawfully ousted

from access to the Company, managed its day-to-day business operations. Using his personal

funds, Plaintiff paid for the Delaware incorporation fee, the “rapstudy.com” domain name, and

the “rapstudy learn lyrically” trademark. Plaintiff also opened RapStudy’s bank account and is

listed as CEO on all corporate paperwork and on RapStudy’s website.

      21.     In or around October of 2018, Plaintiff approached Defendant Cosimo Fabrizio for

technical assistance with the RapStudy program. On October 28, 2018, Fabrizio, in exchange for

good and valuable consideration, entered into a non-disclosure agreement identifying Plaintiff as

the “Idea Originator” for RapStudy and Fabrizio as a “Consultant.” Attached hereto as Exhibit B

is a true and correct copy of the Fabrizio Non-Disclosure Agreement (the “Fabrizio NDA”). The

                                               -6-

                                         COMPLAINT
      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 7 of 37




Agreement covers confidential information related to the business, including, inter alia,

proprietary computer code, business processes and, customer information, intellectual property,

service marks, marketing, and development information., accounting information.


              Confidential Information will remain the exclusive property of the

              Idea Originator and will only be used by the Consultants for the

              Permitted Purpose. The Consultants will not use the Confidential

              Information for any purpose that might be directly or indirectly

              detrimental to the Idea Originator or any associated affiliates or

              subsidiaries


(See Exh. B , ¶ 4)


      22.     On November 5 and 12, 2019, Plaintiff entered into a similar contracts, specifically

identifying RapStudy, with Defendants Lee and Madhavan, respectively, whom Plaintiff hired as

part-time employees. Pursuant to these contracts, Lee and Madhavan acknowledged Plaintiff’s

right to “use any and/or all ideas and/or information from any and/or all related conversations

and/or communications—past and/or potentially forthcoming—for any and/or all RapStudy-

related reasons.” Moreover, the contracts provided that “any and/or all materials produced…are

the sole property of [Plaintiff.]” (emphasis added) Attached hereto as Exhibit C is a true and

correct copy of the fully executed November 5, 2019 non-disclosure agreement between Plaintiff

and Defendant Lee (the “Lee NDA”). Attached hereto as Exhibit D is a true and correct copy of

the fully executed November 12, 2019 non-disclosure agreement between Plaintiff and Defendant

Madhavan (the “Madhavan NDA”).



                                               -7-

                                        COMPLAINT
      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 8 of 37




  B. Defendants’ Attempts to Unlawfully Oust Plaintiff from RapStudy and Usurp

      Control of the Company

      23.     Plaintiff was involved in a brief, consensual relationship with RapStudy team

member Claire Choi in early-Fall 2020. Choi disclosed the relationship to Fabrizio on April 25,

2021, and to Defendants Adrian Lee and Reza Madhavan in a series of conversations between

April 25 and 26, 2021.

      24.     On or about May 3, 2021, Plaintiff received a document entitled “Notice of

Misconduct” signed by Defendants Lee, Madhavan, Fabrizio, and RapStudy employee Jake

McEvoy (collectively, the “Signatories”). The Notice alleged that Plaintiff: (1) failed to separate

his work life and private life, (2) exercised poor judgment, and (3) violated Defendants’ trust.

Neither the Notice nor Choi alleged any unlawful conduct on the part of Plaintiff.

      25.     The Signatories unjustifiably demanded that Plaintiff take a leave of absence from

RapStudy until August 8, 2021 and indicated that they were “not comfortable” with Plaintiff

remaining CEO upon his return. The Signatories did not articulate any legal basis for their request

that Plaintiff take a leave of absence and step down as CEO. To date, no neutral investigation has

been conducted into Plaintiff’s consensual relationship with Choi, no evidence of wrongdoing has

been furnished, and Defendants have disregarded all manner of proper corporate formality.

      26.     On May 11, 2021, a mere eight days after receiving the “Notice of Misconduct,”

Plaintiff received a Google alert that his RapStudy Gmail account and Google Drive passwords

had been changed, along with the recovery email.

      27.      Without access to these files, Plaintiff cannot discharge his duties as CEO or

complete corporate formalities as sole incorporator of the company.




                                               -8-

                                         COMPLAINT
      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 9 of 37




      28.      Aside from Plaintiff, Defendants are the only individuals with the administrator

credentials needed to change account information in the RapStudy Google Drive. By restricting

Plaintiff’s access to the RapStudy Google Drive, Defendants have seized and withheld property

owned by Plaintiff. Such actions are in direct violation of the non-disclosure agreements signed

by Defendants acknowledging Plaintiff’s exclusive ownership of all RapStudy materials and

information.

      29.      Plaintiff is informed and believes, and based thereon alleges, that Defendants have

neglected to carry out critical functions and that Defendants are irreparably harming RapStudy’s

ongoing business and future prospects.

      30.      On August 3, 2020, Plaintiff opened a corporate checking account for RapStudy at

Tompkins Trust Company (the “Bank Account”), depositing his personal funds in the Account

for initial capitalization of the Company. All paperwork submitted to the bank listed Plaintiff as

the account holder and included Plaintiff’s personal address as the Company’s mailing address.

On September 4, 2021, Plaintiff added Fabrizio as a joint signatory to the Bank Account.

      31.      On May 13, 2021 at around 4:40 pm EST, Plaintiff attempted to access the Bank

Account and received an error message that his login information was wrong. Plaintiff then called

the Ithaca, New York branch of the bank and was told that his name was no longer on the Bank

Account. Later that day, Plaintiff called the Tompkins Trust Digital Banking Assistance line and

asked for more information regarding his restricted access. Once again, Plaintiff was told he was

not on the Bank Account and would not be provided any further information.

      32.      Upon information and belief, Defendant Fabrizio—the only other signatory to the

Bank Account—unlawfully removed Plaintiff from the Bank Account without Plaintiff’s consent.




                                               -9-

                                         COMPLAINT
     Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 10 of 37




      33.      Defendant Fabrizio took further action to cut Plaintiff out of the Company by

revoking his access to the RapStudy GitHub repositories containing the platform’s source code.

On May 11, 2021, Plaintiff received an email from GitHub with the subject line “You’ve been

removed from the @rapstudyorganization[.]” The body of the email reads, in its entirety, “You’ve

been removed as a collaborator on rapstudy’s repositories. / You no longer have access to the

following repositories: / rapstudy.com/rapstudy-web[.]”

      34.     Since being unlawfully locked out of RapStudy, Plaintiff has been unable to: (1)

negotiate contracts with school districts for use of the RapStudy platform, (2) secure insurance

contracts for RapStudy, (3) advertise and promote RapStudy, (4) manage RapStudy’s finances,

(5) respond to emails regarding Company business, (6) update and manage RapStudy’s code or

(7) take any other actions with respect to RapStudy’s software and business affairs.

      35.     Plaintiff now brings this Complaint for damages and equitable relief against

Defendants Fabrizio, Lee and Madhavan.

      36.     On May 12, 2021, Plaintiff sent a letter to Fabrizio putting him on notice that his

attempts to usurp RapStudy from Plaintiff were unlawful and deeply harmful to the Company.

The May 12 Letter demanded that Fabrizio “reverse any actions taken by you or at your direction

to unlawfully restrict our client’s access to the Company and files[.]” (May 12 Letter)

      37.     On May 13, 2021, Plaintiff sent another letter to Fabrizio advising that his actions

had badly harmed Plaintiff’s “efforts to recruit educators, verify and maintain user accounts,

correspond with partners, obtain licensing agreements for important intellectual property, and

secure insurance contracts on behalf of RapStudy[.]” (May 13 Letter)




                                              -10-

                                         COMPLAINT
      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 11 of 37




                                FIRST CLAIM FOR RELIEF

                              (DECLARATORY JUDGMENT)

                           (Against All Defendants and DOES 1-50)


       38.     Plaintiff re-alleges and incorporates by reference all paragraphs above, as if fully

set forth herein.

       39.     “In the case of actual controversy within its jurisdiction…any court of the United

States…may declare the rights and other legal relations of any interested party seeking such

declaration…Any such declaration shall have the force and effect of a final judgment or decree[.]”

28 U.S.C. § 2201.

       40.     Plaintiff is the sole incorporator, CEO, and exclusive owner of RapStudy, Inc.

       41.     As alleged herein, Defendants have violated Plaintiff’s rights as RapStudy’s owner,

incorporator, and CEO by, inter alia, unlawfully locking Plaintiff out of the RapStudy Google

drive, GitHub repository, and Bank Account.

       42.     Plaintiff hereby seeks a declaratory judgment affirming Plaintiff’s status as

RapStudy’s (1) sole incorporator, (2) CEO, and (3) exclusive owner.




                               SECOND CLAIM FOR RELIEF

                (COMPUTER FRAUD AND ABUSE ACT, 28 U.S.C. § 1030)

                           (Against All Defendants and DOES 1-50)


       43.     Plaintiff re-alleges and incorporates by reference all paragraphs above, as if fully

set forth herein.


                                               -11-

                                         COMPLAINT
      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 12 of 37




       44.     The Computer Fraud and Abuse Act, 18 U.S.C. § 1030 (“CFAA”), imposes liability

upon any individual who “knowingly and with an intent to defraud, accesses a protected computer

without authorization, or exceeds authorized access, and by means of such conduct furthers the

intended fraud and obtains anything of value[.]” 18 U.S.C. § 1030(a)(4).

       45.     Each Defendant signed a written agreement acknowledging Plaintiff’s exclusive

ownership of RapStudy property and limiting Defendants’ use of such property. Nevertheless,

Defendants unlawfully locked Plaintiff out of the Google drive and GitHub repository, blocking

Plaintiff’s access to information he owns in brazen violations of the non-disclosure agreements.

       46.     Defendants’ actions were taken with the intend to defraud Plaintiff and in excess of

their authorized access to the RapStudy files and computers.



                                THIRD CLAIM FOR RELIEF

                                       (CONVERSION)

                           (Against All Defendants and DOES 1-50)


       47.     Plaintiff re-alleges and incorporates by reference all paragraphs above, as if fully

set forth herein.

       48.     There are two key elements of conversion under New York law: “(1) plaintiff’s

possessory right or interest in the property and (2) defendant’s dominion over the property or

interference with it, in derogation of plaintiff’s rights.” Pappas v. Tzolis, 20 N.Y.3d 228 (2012).

       49.     Plaintiff’s exclusive ownership of the Company constitutes a possessory right or

interest in that Plaintiff owns the Company itself and everything arising therefrom, including, but




                                               -12-

                                         COMPLAINT
      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 13 of 37




not limited to proprietary code, trademarks, trade secrets, cloud storage files, emails, customer

and vendor lists, business processes, and intellectual property of all types.

       50.     Defendants interfered with Plaintiff’s possession when they deprived Plaintiff of

his ownership interest in RapStudy property by locking Plaintiff out of: (1) the RapStudy Google

Drive and Gmail, (2) the RapStudy GitHub repository, and (3) the RapStudy Bank Account. In

doing so, Defendants have completely deprived Plaintiff of access to RapStudy files, data, emails,

intellectual property, proprietary code, and trade secrets, thereby preventing Plaintiff from

running the Company he worked three years to build.

       51.     As a direct and proximate result of the foregoing acts by Defendants, Plaintiff has

been damaged in an amount to be proved at trial.

       52.     Plaintiff is also entitled to orders and judgment of this Court compelling Defendants

to restore Plaintiff’s access to the RapStudy accounts, including the RapStudy Google Drive and

Gmail, GitHub Repository, and Bank Account.

                               FOURTH CLAIM FOR RELIEF

                      (BREACH OF CONTRACT – FABRIZIO NDA)

                        (Against Defendant Fabrizio and DOES 1-50)


       53.     Plaintiff re-alleges and incorporates by reference all paragraphs above, as if fully

set forth herein.

       54.     Defendant Fabrizio and Plaintiff Speckman, for valuable consideration, entered

into a valid and enforceable contract on October 28, 2018. The Fabrizio NDA states that Plaintiff

is the exclusive owner of all Confidential Information, defined as “data and information relating

to the business and management of [RapStudy]” including, inter alia, customer information,


                                                -13-

                                          COMPLAINT
      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 14 of 37




intellectual property, marketing and development information, business operations, product

information, production processes, service information, proprietary computer code, computer

technology, and accounting information. (Exh. A, ¶¶ (3(a)-3(k))

      55.      Paragraph 4 states “Confidential Information will remain the exclusive property of

[Plaintiff] and will only be used by the Consultant [] for the Permitted Purpose. The Consultants

will not use the Confidential Information for any purpose that might be directly or indirectly

detrimental to [Plaintiff] or any associated affiliates or subsidiaries.” (Exh. A, ¶ 4)

      56.      Fabrizio “acknowledge[s] and agree[s] that all rights, title, and interest in any

Confidential Information will remain the exclusive property of [Plaintiff]. Accordingly, [Fabrizio]

specifically agree[s] and acknowledge[s] that the [Fabrizio] will have no interest in the

Confidential Information, including, without limitation, no interest in know-how, copyright,

trademarks or trade names.” (Exh. A, ¶ 12)

      57.      Plaintiff performed all its obligations under the Fabrizio NDA or is excused from

performance.

      58.      Defendant Fabrizio breached the Fabrizio NDA by, inter alia, locking Plaintiff out

of: (1) misappropriating and usuring Plaitniff’s Company-related files and data, (2) the Plaintiff’s

Google drive, (3) Plaintiff’s GitHub repository, and (4) the RapStudy Bank Account. In doing so,

Defendant has deprived Plaintiff of his possession and use of RapStudy property including

customer lists, business documents, intellectual property, funds, and proprietary source code.

      59.      Defendant Fabrizio’s unlawful acts violate the express terms of the Fabrizio NDA,

acknowledging Plaintiff’s exclusive ownership of Company information and materials, and

limiting Defendant’s use of the same.




                                                -14-

                                          COMPLAINT
      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 15 of 37




       60.     As a direct and proximate result of the foregoing breach of contract by Defendant

Fabrizio, Plaintiff has been damaged in an amount to be proved at trial.

                                FIFTH CLAIM FOR RELIEF

                     (BREACH OF CONTRACT – MADHAVAN NDA)

                       (Against Defendant Madhavan and DOES 1-50)


       61.     Plaintiff re-alleges and incorporates by reference all paragraphs above, as if fully

set forth herein.

       62.     Defendant Reza Madhavan and Plaintiff Speckman, for valuable consideration,

entered into a valid and enforceable contract on November 12, 2019. The Madhavan NDA states

that “any and/or all materials produced—past or potentially forthcoming—by MADHAVAN,

and/or discussed with MADHAVAN, are the sole property of Speckman[.]” (Exh. C)

       63.     Plaintiff performed all its obligations under the Madhavan NDA or is excused from

performance.

       64.     Defendant Madhavan breached the Madhavan NDA by, inter alia, locking Plaintiff

out of the RapStudy Google drive and RapStudy’s GitHub repository. In doing so, Defendant has

deprived Plaintiff of his possession and use of RapStudy property including customer lists,

business documents, intellectual property, and proprietary source code.

       65.     Defendant Madhavan’s unlawful acts violate the express terms of the Madhavan

NDA, acknowledging Plaintiff’s exclusive ownership of Company information and materials,

and limiting Defendant’s use of the same.

       66.     As a direct and proximate result of the foregoing breach of contract by Defendant

Madhavan, Plaintiff has been damaged in an amount to be proved at trial.


                                               -15-

                                         COMPLAINT
      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 16 of 37




                                SIXTH CLAIM FOR RELIEF

                          (BREACH OF CONTRACT – LEE NDA)

                           (Against Defendant Lee and DOES 1-50)


       67.     Plaintiff re-alleges and incorporates by reference all paragraphs above, as if fully

set forth herein.

       68.     Defendant Adrian Lee and Plaintiff Speckman, for valuable consideration, entered

into a valid and enforceable contract on or about November 6, 2019. The Lee NDA states that

“and and/or all materials produced—past and/or potentially forthcoming—by LEE and/or

discussed with LEE, are the sole property of SPECKMAN[.]” (Exh. B)

       69.     Plaintiff performance all its obligations under the Lee NDA or is excused from

performance.

       70.     Defendant Lee breached the Lee NDA by, inter alia, locking Plaintiff out of the

RapStudy Google drive and RapStudy’s GitHub repository. In doing so, Defendant has deprived

Plaintiff of his possession and use of RapStudy property including customer lists, business

documents, intellectual property, and proprietary source code.

       71.     Defendant Lee’s unlawful acts violate the express terms of the Lee NDA,

acknowledging Plaintiff’s exclusive ownership of Company information and materials, and

limiting Defendant’s use of the same.

       72.     As a direct and proximate result of the foregoing breach of contract by Defendant

Madhavan, Plaintiff has been damaged in an amount to be proved at trial.

                                            PRAYER

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

                                               -16-

                                         COMPLAINT
      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 17 of 37




       1.      For a declaratory judgment affirming Plaintiff’s status as RapStudy’s (1) sole

               incorporator, (2) CEO, and (3) exclusive owner.

       2.      For damages in an amount to be proven at trial;

       3.      For incidental and consequential damages according to proof;

       4.      For an award of exemplary and punitive damages against defendants in an amount

to be proved at trial;

       5.      For all statutory penalties authorized by law;

       6.      For restitution of all wrongfully acquired amounts and disgorgement of all ill-gotten

profits, in an amount according to proof;

       7.      For a temporary, preliminary, and permanent injunction enjoining Defendants and

all persons or entities acting in concert with Defendants from directly or indirectly restricting

Plaintiff’s access, and ordering Defendants and all persons acting in concert with Defendants to

restore Plaintiff’s access to: (1) the RapStudy Google drive, (2) the RapStudy GitHub repository,

(3) the RapStudy Bank Account, and (4) any other RapStudy accounts.

       8.      For all costs of suit incurred herein;

       9.      For prejudgment and postjudgment interest at the maximum legal rate; and

       10.     For such other relief as the Court may deem proper.




                                                 -17-

                                           COMPLAINT
     Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 18 of 37




Dated: May 24, 2021                PESSAH LAW GROUP, PC




                                   By:     /s/Jason Sunshine

                                         Maurice D. Pessah (pro hoc vice pending)
                                         Jason Sunshine
                                         Attorneys for Plaintiff
                                         DREW AUSTIN SPECKMAN




                                    -18-

                               COMPLAINT
     Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 19 of 37




                             DEMAND FOR A JURY TRIAL
     Plaintiff demands a trial by jury.




Dated: May 24, 2021                         PESSAH LAW GROUP, PC




                                            By:     /s/Jason Sunshine

                                                  Maurice D. Pessah
                                                  Jason Sunshine
                                                  Attorneys for Plaintiff
                                                  DREW AUSTIN SPECKMAN




                                             -19-

                                          COMPLAINT
Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 20 of 37




                        EXHIBIT A
       Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 21 of 37




                                CERTIFICATE OF INCORPORATION

                                                     OF

                                             RAPSTUDY INC.


                                    A DELAWARE CORPORATION


         The undersigned, a natural person (the “Sole Incorporator”), for the purpose of organizing a
corporation to conduct the business and promote the purposes hereinafter stated, under the provisions and
subject to the requirements of the laws of the State of Delaware hereby certifies that:

                                                      I.

        The name of this corporation is RapStudy Inc.

                                                      II.

         The registered office of the corporation in the State of Delaware shall be 16192 Coastal Highway,
City of Lewes, County of Sussex, Zip Code of 19958. The name of the registered agent of the corporation
in the State of Delaware at such address is Harvard Business Services, Inc.

                                                     III.

       The purpose of this corporation is to engage in any lawful act or activity for which a corporation
may be organized under the Delaware General Corporation Law.

                                                     IV.

        This corporation is authorized to issue only one class of stock, to be designated Common Stock.
The total number of shares of Common Stock presently authorized is 5,000 (five thousand), each having
a par value of $0.0001.

                                                      V.

        A.       The management of the business and the conduct of the affairs of the corporation shall be
vested in its Board of Directors. The number of directors which shall constitute the whole Board of
Directors shall be fixed by the Board of Directors in the manner provided in the Bylaws.

        B.      Directors shall be elected at each annual meeting of stockholders to hold office until the
next annual meeting. Each director shall hold office either until the expiration of the term for which elected
or appointed and until a successor has been elected and qualified, or until such director’s death, resignation
or removal. No decrease in the number of directors constituting the Board of Directors shall shorten the
term of any incumbent director.

        C.        No person entitled to vote at an election for directors may cumulate votes to which such
person is entitled unless required by applicable law at the time of such election. During such time or times
that applicable law requires cumulative voting, every stockholder entitled to vote at an election for directors
may cumulate such stockholder’s votes and give one candidate a number of votes equal to the number of

                                                                                                             1
       Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 22 of 37




directors to be elected multiplied by the number of votes to which such stockholder’s shares are otherwise
entitled, or distribute the stockholder’s votes on the same principle among as many candidates as such
stockholder desires. No stockholder, however, shall be entitled to so cumulate such stockholder’s votes
unless (A) the names of such candidate or candidates have been placed in nomination prior to the voting
and (B) the stockholder has given notice at the meeting, prior to the voting, of such stockholder’s intention
to cumulate such stockholder’s votes. If any stockholder has given proper notice to cumulate votes, all
stockholders may cumulate their votes for any candidates who have been properly placed in nomination.
Under cumulative voting, the candidates receiving the highest number of votes, up to the number of
directors to be elected, are elected.

        D.       Subject to any limitations imposed by applicable law, the Board of Directors or any director
may be removed from office at any time, with or without cause, by the affirmative vote of the holders of a
majority of the voting power of all then-outstanding shares of capital stock of the corporation entitled to
vote generally at an election of directors.

         E.      The Board of Directors is expressly empowered to adopt, amend or repeal the Bylaws of
the corporation. The stockholders shall also have power to adopt, amend or repeal the Bylaws of the
corporation; provided, however, that, in addition to any vote of the holders of any class or series of stock
of the corporation required by law or by this Certificate of Incorporation, such action by stockholders shall
require the affirmative vote of the holders of at least a majority of the voting power of all of the then-
outstanding shares of the capital stock of the corporation entitled to vote generally in the election of
directors, voting together as a single class.

        F.       Unless and except to the extent that the bylaws of the corporation shall so require, the
election of directors of the corporation need not be by written ballot.

                                                       VI.

         A.      The liability of the directors for monetary damages for breach of fiduciary duty as a director
shall be eliminated to the fullest extent under applicable law.

         B.       To the fullest extent permitted by applicable law, the corporation is authorized to provide
indemnification of (and advancement of expenses to) directors, officers and agents of the corporation (and
any other persons to which applicable law permits the Company to provide indemnification) through Bylaw
provisions, agreements with such agents or other persons, vote of stockholders or disinterested directors or
otherwise in excess of the indemnification and advancement otherwise permitted by such applicable law.
If applicable law is amended after approval by the stockholders of this Article VI to authorize corporate
action further eliminating or limiting the personal liability of directors, then the liability of a director to the
corporation shall be eliminated or limited to the fullest extent permitted by applicable law as so amended.

         C.      Any repeal or modification of this Article VI shall only be prospective and shall not affect
the rights or protections or increase the liability of any officer or director under this Article VI in effect at
the time of the alleged occurrence of any act or omission to act giving rise to liability or indemnification.

                                                      VII.

        The corporation reserves the right to amend, alter, change or repeal any provision contained in this
Certificate of Incorporation, in the manner now or hereafter prescribed by statute, and all rights conferred
upon the stockholders herein are granted subject to this reservation.



                                                                                                                 2
      Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 23 of 37




                                                VIII.

       The name and the mailing address of the Sole Incorporator is as follows:

               Drew Austin Speckman

               111 Dryden Rd, Apt 8K, Ithaca NY 14850


This Certificate has been subscribed as of November 20, 2019 by the undersigned who affirms that the
statements made herein are true and correct.


                                               Drew Austin Speckman
                                               DREW AUSTIN SPECKMAN
                                               Sole Incorporator




                                                                                                  3
Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 24 of 37




                        EXHIBIT B
Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 25 of 37
Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 26 of 37
Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 27 of 37
Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 28 of 37
Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 29 of 37
Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 30 of 37
Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 31 of 37
Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 32 of 37
Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 33 of 37
Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 34 of 37




                        EXHIBIT C
Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 35 of 37
Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 36 of 37




                        EXHIBIT D
Case 3:21-cv-00602-DNH-ML Document 1 Filed 05/25/21 Page 37 of 37
